DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8 the phrase “the plurality of slats” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-33 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,392,832 to Colson in view of USPN 7,415,845 to Graichen and further in view of (if necessary) USPN 5,701,939 to Pinto.
Claim 1, Colson discloses a sheer fabric for use in a fabric panel comprising: a plurality of tulle knit polyester yarns, wherein the plurality of yarns are configured to form a plurality of diagonal structures each having a diamond-shaped opening wherein the sheer fabric has an openness of about 75% or more (see entire document including column 1, lines 23-47, column 2, line 64 through column4, line 52, column 7, line 49 through column 8, line 37, column 10, lines 52-65, and Figures 1a and 1b). 
Colson does not appear to mention the yarns having a denier from about 25 up to 35 but Graichen discloses that it is known in the art to construct fabrics with a yarn having a denier of about 34 (see entire document including Table 2). Further, the examiner takes official notice that yarn denier is a known result effective variable that effects yarn/fabric strength and rigidity. Therefore, it would have been obvious to one having ordinary skill in the art to construct the sheer fabric of Colson with the claimed yarn denier, based on the desired yarn/fabric strength and rigidity for the intended application. 
In the event that it is shown that Colson fails to sufficiently teach the claimed openness factor the Office relies upon Pinto. Pinto discloses that it is known in the art to construct an architectural covering with an openness factor of 80% or more to provide substantial light to come inward and visibility outward (see entire document including the abstract and column 2, lines 20-56). It would have been obvious to one having ordinary skill in the art to construct the fabric of Colson with the claimed openness of about 75% or more, because it is understood by one of ordinary skill in the art that the openness determines the amount of light that comes inward and the amount of visibility outward and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 2-6, 15-20, 24, 27 and 28, considering that the applied prior art discloses a substantially identical sheer fabric in terms of structure and materials, the sheer fabric would inherently possess the claimed properties. 
Claims 7, 21 and 29, the plurality of yarns forming the diagonal structure comprises polyester (paragraph bridging columns 10 and 11). Colson does not appear to mention specific opening dimension but Colson discloses that opening size may be varied (column 4, lines 11-52) and Pinto discloses that opening size is a result effective variable that determines the amount of light that comes inward and the amount of visibility outward (abstract and column 2, lines 20-56). Therefore, it would have been obvious to one having ordinary skill in the art to vary the sheer fabric opening dimensions, such as claimed, because it is understood by one of ordinary skill in the art that the opening dimensions determine the amount of light that comes inward and the amount of visibility outward and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 8, the fabric panel further comprises: an outer front vertical support member having a height and a width: an outer rear vertical support member having a height and a width, the rear vertical support member substantially parallel to the front vertical support member when the panel is under the influence of gravity and laterally moveable relative to the vertical support member;  and a plurality of vanes extending from the front vertical support member to the rear vertical support member, wherein the front vertical support member and the rear vertical support member both are pivotably attached to at least one of the plurality of slats (Figure 1). Considering that the fabric is substantially identical to the claimed fabric in terms of structure and materials, it is inherently capable of being used as claimed.  
Claims 9-11, Colson discloses a flexible panel for an architectural feature, the flexible panel comprising: a front vertical support member having a height and width;  a rear vertical support member having a height and a width, the rear vertical support member substantially parallel to the front vertical support member and laterally moveable relative to the front vertical support member;  and a plurality of vanes extending from the front vertical support member to the rear vertical support member: wherein: both the front and rear vertical support members control the movement and angular orientation of the vanes, and at least one of the front or rear vertical support members is a sheer fabric knitted from a plurality of yarns to form a plurality of diagonal structures each having a diamond-shaped opening (see entire document including column 1, lines 23-47, column 2, line 64 through column4, line 52, column 7, line 49 through column 8, line 37, column 10, lines 52-65, and Figures 1a and 1b).
Colson does not appear to mention the yarns having a denier from about 25 up to 35 but Graichen discloses that it is known in the art to construct fabrics with a yarn having a denier of about 34 (see entire document including Table 2). Further, the examiner takes official notice that yarn denier is a known result effective variable that effects yarn/fabric strength and rigidity. Therefore, it would have been obvious to one having ordinary skill in the art to construct the sheer fabric of Colson with the claimed yarn denier, based on the desired yarn/fabric strength and rigidity for the intended application. 
Claims 12 and 13, Colson discloses the claimed openness factor (column 8, lines 5-25 and Figures 1a and 1b). In the event that it is shown that Colson fails to sufficiently teach the claimed openness factor the Office relies upon Pinto. Pinto discloses that it is known in the art to construct an architectural covering with an openness factor of 80% or more to provide substantial light to come inward and visibility outward (see entire document including the abstract and column 2, lines 20-56). It would have been obvious to one having ordinary skill in the art to construct the fabric of Colson with the claimed openness of about 80% or more, because it is understood by one of ordinary skill in the art that the openness determines the amount of light that comes inward and the amount of visibility outward and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.



Claims 14 and 26, the knitted sheer fabric may form the rear vertical support member, the front vertical support member may be a woven sheer fabric, and the openness factor of the rear vertical support member may be greater than the openness factor of the front vertical support member (column 4, lines 12-52). Plus, it would have been obvious to one having ordinary skill in the art to vary the fabric constructions and openness based on the intended application and the desired amount of light that comes inward and the amount of visibility outward.
Claim 22, Colson does not appear to explicitly mention the first end portions of the front and rear vertical support members being attached to a roller and the second end portions of at least one of the front or rear vertical support members being attached to an end rail but Colson does disclose that the window covering may be a roller blind (column 1, lines 15-25). The examiner takes official notice (now admitted prior art) that roller blinds conventionally comprise first end portions of the front and rear vertical support members being attached to a roller and the second end portions of at least one the front or rear vertical support members being attached to an end rail. Therefore, it would have been obvious to one having ordinary skill in the art to construct the flexible panel as claimed motivated by a desire to construct a roller blind. 
Claim 23, the front vertical support member and the rear vertical support member both are pivotably attached to at least one of the plurality of slats (Figure 1). 
Claim 24, Colson discloses a flexible panel for an architectural feature, the flexible panel comprising: a front vertical support member having a height and width;  a rear vertical support member having a height and a width, the rear vertical support member substantially parallel to the front vertical support member and laterally moveable relative to the front vertical support member;  and a plurality of vanes extending from the front vertical support member to the rear vertical support member: wherein: both the front and rear vertical support members control the movement and angular orientation of the vanes, and at least one of the front or rear vertical support members is a sheer fabric knitted from a plurality of yarns to form a plurality of diagonal structures each having a diamond-shaped opening wherein the knitted sheer fabric has an openness factor of 75% or greater (see entire document including column 1, lines 23-47, column 2, line 64 through column4, line 52, column 7, line 49 through column 8, line 37, column 10, lines 52-65, and Figures 1a and 1b). 
In the event that it is shown that Colson fails to sufficiently teach the claimed openness factor the Office relies upon Pinto. Pinto discloses that it is known in the art to construct an architectural covering with an openness factor of 80% or more to provide substantial light to come inward and visibility outward (see entire document including the abstract and column 2, lines 20-56). It would have been obvious to one having ordinary skill in the art to construct the fabric of Colson with the claimed openness of about 75% or more, because it is understood by one of ordinary skill in the art that the openness determines the amount of light that comes inward and the amount of visibility outward and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 25, Colson does not appear to mention the yarns having a denier from about 25 up to 35 but Graichen discloses that it is known in the art to construct fabrics with a yarn having a denier of about 34 (see entire document including Table 2). Further, the examiner takes official notice that yarn denier is a known result effective variable that effects yarn/fabric strength and rigidity. Therefore, it would have been obvious to one having ordinary skill in the art to construct the sheer fabric of Colson with the claimed yarn denier, based on the desired yarn/fabric strength and rigidity for the intended application. 
Claim 30, each of the plurality of yarns may be formed from polyester (paragraph bridging columns 10 and 11).
Claims 31 and 32, the sheer fabrics may be knit tulles (column 8, lines 17-24 and the paragraph bridging columns 10 and 11).
Claim 33, at least one of the front or rear vertical support members is configured so that, in response to the flexible panel being arranged so that the front vertical support member and the rear vertical support member are vertically positioned, the weight of the flexible panel is applied to apexes of the plurality of diamond shaped structures (column 7, line 49 through column 8, line 37).


Response to Arguments
Applicant's arguments filed 4/14/2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. For example, independent claims 1 and 24 previously required an openness factor of 75% AND an openness factor of greater than 75%. Currently amended claims 1 and 24 now allow an openness factor of 75% OR an openness factor of greater than 75%. Further, independent claim 9 previously required a yarn denier of 25 AND greater. Currently amended claim 9 now requires a denier of 25 UP TO 35. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789